Exhibit 10.3
EXECUTION VERSION
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) by and among
Crumbs Bake Shop, Inc., a Delaware corporation (“CBS”), and Crumbs Holdings LLC,
a Delaware limited liability company (“Crumbs” and together with CBS, the
“Company”) and Mia Bauer (“Executive”) (collectively, the “Parties”) is entered
into as of November 14, 2011 (the “Execution Date”).
W I T N E S S E T H :
WHEREAS, the Executive was employed as the Chief Creative Officer of CBS and
Crumbs pursuant to an Employment Agreement dated as of May 5, 2011 (the “Base
Agreement”) through the Execution Date hereof;
WHEREAS, the Board of Directors of CBS (the “Board”), the board of managers of
Crumbs and Executive have together determined that it is in the best interests
of the Company and its shareholders or members, as the case may be, that
Executive be redesignated and employed as Vice-President and Creative Director
of CBS and Crumbs, with the additional title of Founder of Crumbs, pursuant to
the terms of this Agreement; and
WHEREAS, the Executive desires to accept employment as Vice-President and
Creative Director of CBS and Crumbs, with the additional title of Founder of
Crumbs, pursuant to the terms of this Agreement.
NOW THEREFORE, the Parties agree as follows:
1. EMPLOYMENT; DUTIES
As of the Effective Date, CBS and Crumbs hereby agree to employ Executive as
Vice-President and Creative Director, with the additional title of Founder of
Crumbs, and Executive hereby accepts such employment upon the terms and
conditions set forth below.
2. TERM AND PLACE OF PERFORMANCE
The term of this Agreement shall begin on November 14, 2011 at 5:00 p.m. (the
“Effective Date”), and, unless sooner terminated as provided herein, shall end
on December 31, 2013 (the “Term”). The Term may be sooner terminated by either
party in accordance with the provisions of Section 5. The principal place of
employment of Executive shall be at CBS’s headquarters in New York, New York;
provided, that Executive shall be required to travel from time to time on the
business of the Company during the Term.

 

 



--------------------------------------------------------------------------------



 



3. POSITION AND DUTIES
3.1 Position and Duties. Executive shall serve as Vice-President and Creative
Director of CBS and Crumbs and shall report to the Chief Executive Officer of
CBS and Crumbs. In such position, Executive shall have such duties and authority
as shall be reasonably outlined by the Chief Executive Officer from time to time
and consistent with her title.
3.2 Devotion of Time and Effort. Executive shall use Executive’s good faith,
best efforts and judgment (a) in performing Executive’s duties required
hereunder and (b) to act in the best interests of the Company. Executive shall
devote her full time, attention and efforts to the business of the Company, but
may participate in charitable and personal investment activities to a reasonable
extent, as long as such activities do not, in the reasonable determination of
the Chief Executive Officer, interfere with the performance of her duties and
responsibilities hereunder.
4. COMPENSATION
4.1 Base Salary. For the services to be rendered by Executive under this
Agreement, Executive shall be entitled to receive, commencing as of the
Effective Date, salary at the annual rate of One Hundred and Fifty Thousand
Dollars ($150,000) (the “Base Salary”), less all applicable tax withholdings and
deductions by the Company. The Base Salary shall be payable in accordance with
the Company’s customary payroll practices.
4.2 Annual Bonus. Commencing January 1, 2012, Executive shall participate in
CBS’s annual performance based bonus program, as the same may be established
from time to time by the Committee for executives of CBS, and any annual bonus
earned thereunder (the “Annual Bonus”) shall be paid no later than the 15th day
of the third month following the end of the fiscal year for which it is earned
(and no earlier than January 1 of the year following such fiscal year) and
following certification by the Committee of the achievement of agreed-upon
performance measures and the amount of the bonus to be paid by Executive for the
applicable fiscal year; provided, that in the event that such certification does
not occur on or prior to the 15th day of the third month following the end of
such fiscal year, the Annual Bonus will be paid no later than December 31 of the
year following such fiscal year.
4.3 Vacation. During the Term, Executive shall be entitled to four (4) weeks of
paid vacation per year to be used and accrued in accordance with the Company’s
policy as it may be established from time to time. In addition, Executive shall
receive other paid time-off in accordance with the Company’s policies for senior
executives as such policies may exist from time to time.
4.4 Welfare, Pension and Incentive Benefit Plans. During the Term, the Company
shall provide Executive with employee benefit plans and insurance programs on a
basis no less favorable than that provided to other senior executives of the
Company, including, without limitation, company-paid medical benefits; provided,
that if the provision of such company-paid medical benefits would cause the
imposition of any tax under Section 4980D of the Internal Revenue Code of 1986,
as amended, and the regulations thereunder (the “Code”), the parties agree to
negotiate in good faith an alternative arrangement for providing such benefits
in an economically neutral manner which does not cause the imposition of such
tax.
4.5 Business Expenses. Executive will be promptly reimbursed for all reasonable
business expenses incurred by Executive in connection with Executive’s
employment in accordance with the Company’s expense reimbursement policies.

 

2



--------------------------------------------------------------------------------



 



5. TERMINATION; TERMINATION BENEFITS
5.1 Due to Death or Disability.
(a) If Executive dies during the Term, Executive’s employment and this Agreement
shall terminate on the date of her death. Executive’s employment hereunder may
be terminated by the Company if she becomes “Disabled,” as defined below, upon
delivery of a Notice of Termination (as defined below) to Executive.
Upon termination of Executive’s employment due to Executive’s death or by the
Company due to Executive’s Disability, Executive (or her estate, as applicable)
shall be entitled to compensation and payment for any unreimbursed expenses
incurred, accrued but unpaid then current Base Salary and Annual Bonus and other
accrued but unpaid employee benefits as provided in this Agreement, in each case
through the Date of Termination (as defined below) (the “Accrued Amounts”);
provided, that the portion of such Accrued Amounts representing unreimbursed
expenses shall be paid as soon as practicable following remittance of such
expenses by Executive;
(b) For purposes of this Agreement, the term “Disabled” or“Disability” shall
mean a medically determined physical or mental incapacity as a result of which
Executive becomes eligible to receive long term disability benefits under the
Company’s long term disability policy, which shall be in effect as of the
Effective Date, or if no such policy is in effect, entitles Executive to a
Social Security disability award.
5.2 By the Company Without “Cause”.
(a) The Company may terminate Executive’s employment without “Cause” (as defined
below) at any time following the Effective Date upon delivery of a Notice of
Termination to Executive.
(b) Upon termination of Executive’s employment by the Company Without Cause,
Executive shall be entitled to:
(i) the Accrued Amounts, payable in accordance with Section 5.1(a);
(ii) subject to Executive’s execution (without revocation) of a release of
claims in such form as reasonably determined by the Company and containing
carveouts for (A) indemnification, contribution, and directors and officers
insurance rights to which Executive may be entitled, (B) rights in her capacity
as an equityholder, (C) rights to collect the Severance Payment, and (D) rights
to any vested employee benefits (which execution version of such release will be
provided no later than five (5) calendar days following the Date of Termination)
(the “Release”), a lump sum payment equal to Base Salary for the lesser of
(i) six (6) months or (ii) the number of months remaining in the Term, which
payment will be made on the 60th day following the Date of Termination (the
“Severance Payment”) subject to the delay of payment under Section 5.7.

 

3



--------------------------------------------------------------------------------



 



5.3 By the Company For “Cause”.
(a) The Company may terminate Executive’s employment for “Cause” in accordance
with the requirements of this Section 5.3.
(b) Upon termination of Executive’s employment by the Company for Cause,
Executive shall be entitled to the Accrued Amounts.
(c) For purposes of this Agreement, “Cause” shall mean:
(i) willful failure, neglect or refusal by Executive to perform her duties under
this Agreement or to follow the lawful instructions of the Chief Executive
Officer which has not been cured by Executive (if curable) within five (5) days
after written notice thereof to Executive from CBS or Crumbs, as applicable;
(ii) Executive’s commission of any act of fraud or embezzlement against the
Company;
(iii) any breach of any of the material terms of this Agreement, which breach
has not been cured by Executive (if curable) within five (5) days after written
notice thereof to Executive from CBS or Crumbs, as applicable;
(iv) Executive’s conviction of (or pleading guilty or nolo contendere to) any
felony; or
(v) alcohol or other substance abuse by Executive which, in the reasonable
discretion of the Chief Executive Officer, materially adversely affects
Executive’s ability to perform her duties and responsibilities to the Company.
An event set forth in the foregoing clauses (ii) and (iv) shall be referred to
herein as an “Excluded Event.”
5.4 By Executive For Good Reason.
(a) Executive may terminate her employment for “Good Reason” (as defined below)
by providing a Notice of Termination to the Board within ten (10) days of the
occurrence of the circumstances giving rise to such Good Reason. The foregoing
notice shall describe the claimed event or circumstance and set forth
Executive’s intention to terminate her employment with the Company; provided,
that, the Company has not substantially cured such event within thirty (30) days
after receiving such notice. Upon termination by Executive of her employment for
“Good Reason”, Executive will be entitled to: the Accrued Amounts payable in
accordance with Section 5.1(b); and, subject to Executive’s execution (without
revocation) of the Release, the Severance Payment which payment will be made on
the 60th day following the Date of Termination, subject to the delay of payment
under Section 5.7.

 

4



--------------------------------------------------------------------------------



 



(b) For purposes of this Agreement, “Good Reason” shall mean:
(i) any material failure of the Company to fulfill its obligations under this
Agreement, including the failure to make any payment due hereunder when due, or
any other material breach of a term or condition of this Agreement;
(ii) a material reduction of Executive’s duties and responsibilities to the
Company, including no longer reporting to the Chief Executive Officer or a
change in title; provided however, that, the hiring or engagement of any person
or entity by the Company with the approval of Executive to perform any of
Executive’s duties and responsibilities to the Company shall not constitute Good
Reason;
(iii) a reduction in Executive’s Base Salary;
(iv) the relocation of Executive’s primary office to a location more than 35
miles from the Company’s current headquarters as of the Effective Date; or
(v) the occurrence of a Change in Control.
An event set forth in the foregoing clauses (i) through (iv) shall not
constitute “Good Reason” unless and until Executive shall have provided the
Company with notice thereof no later than ten (10) days following Executive’s
becoming aware of such event and the Company shall have failed to remedy such
event within 30 days of receipt of such notice.
(c) For purposes of this Agreement, “Change of Control” shall mean:
(i) Any sale, lease, exchange or other transfer (in one or a series of related
transactions) of all or substantially all of the assets of CBS to a
non-affiliate;
(ii) Any “person” as such term is used in Section 13(d) and Section 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) is or becomes,
directly or indirectly, the “beneficial owner” as defined in Rule 13d-3 under
the Exchange Act of securities of CBS that represent more than 50% of the
combined voting power of CBS’s then outstanding voting securities (the
“Outstanding Voting Securities”); provided, however, that, for purposes of this
Section 5.4(c), the following acquisitions shall not constitute a Change in
Control: (I) any acquisition directly from the Company, (II) any acquisition by
the Company, (III) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any affiliate, (IV) any
acquisition by any corporation pursuant to a transaction that complies with
Sections 5.4(c)(iv)(A) and 5.4(c)(iv)(B), (V) any acquisition involving
beneficial ownership of less than a majority of the then-outstanding common
stock, $0.0001 par value, of CBS (the “Outstanding Common Stock”) or the
Outstanding Voting Securities that is determined by the Board, based on review
of public disclosure by the acquiring person with respect to its passive
investment intent, not to have a purpose or effect of changing or influencing
the control of the CBS; provided, however, that for purposes of this clause (V),
any such acquisition in connection with (x) an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents or (y) any “Business Combination”
(as defined below) shall be presumed to be for the purpose or with the effect of
changing or influencing the control of CBS;

 

5



--------------------------------------------------------------------------------



 



(iii) During any period of two (2) consecutive years, commencing on the
Effective Date, the individuals who at the beginning of such period constituted
the Board together with any individuals subsequently elected to the Board whose
nomination by the shareholders of CBS was approved by a vote of the then
incumbent Board (i.e. those members of the Board who either have been directors
from the beginning of such two-year period or whose election or nomination for
election was previously approved by the Board as provided in this
Section 5.4(c)(iii)) cease for any reason to constitute a majority of the Board;
and
(iv) The Board or the shareholders of CBS approve and consummate a merger,
amalgamation or consolidation (a “Business Combination”) of CBS with any other
corporation, unless, following such Business Combination, (A) all or
substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Common Stock and the Outstanding Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and (B) the combined voting
power of the then-outstanding voting securities entitled to vote generally in
the election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries).
5.5 By Executive Without Good Reason.
(a) Executive may terminate her employment without Good Reason by providing a
Notice of Termination to the Company at least thirty (30) days prior to the Date
of Termination.
(b) Upon termination by Executive of her employment without Good Reason,
Executive shall be entitled to receive the Accrued Amounts payable in accordance
with Section 5.1(a).
5.6 [Intentionally left blank.]
5.7 Nonqualified Deferred Compensation. Notwithstanding any provision of this
Agreement to the contrary, if all or any portion of the payments due under
Section 5 are determined to be “nonqualified deferred compensation” subject to
Section 409A of the Code, and the Company determines that Executive is a
“specified employee” (as defined in Section 409A(a)(2)(B)(i) of the Code and
other guidance issued thereunder), then such Severance Payment will be made on
the first day of the seventh month following the month in which Executive’s
termination of employment occurs.

 

6



--------------------------------------------------------------------------------



 



5.8 Notice of Termination. Any termination of employment pursuant to
Sections 5.1 through 5.5 shall be communicated by a Notice of Termination to the
other party hereto given in accordance with Section 16.2.
(a) For purposes of this Agreement, a “Notice of Termination” means a written
notice that (i) indicates the specific termination provision in this Agreement
relied upon, (ii) to the extent applicable, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date. The failure by Executive or the Company to set
forth in the Notice of Termination any fact or circumstance that contributes to
a showing of Good Reason or Cause shall not waive any right of Executive or the
Company, as the case may be, hereunder or preclude Executive or the Company, as
the case may be, from asserting such fact or circumstance in enforcing
Executive’s or the Company’s rights hereunder.
(b) For purposes of this Agreement, “Date of Termination” means (i) if
Executive’s employment is terminated pursuant to Section 5.1 through 5.5, the
date of receipt of the Notice of Termination (in the case of a termination with
or without Good Reason, provided, such Date of Termination is in accordance with
Section 5.4 or 5.5, as the case may be), (ii) if Executive’s employment is
terminated by reason of death, the date of death, and (iii) the expiration of
the Term.
6. NON-SOLICITATION
Executive acknowledges that by virtue of Executive’s position as Vice President
and Creative Director of the Company, and Executive’s employment hereunder, she
will have advantageous familiarity with, and knowledge about, the Company and
will be instrumental in establishing and maintaining goodwill between the
Company or its present or future subsidiaries or controlled affiliates and its
or their customers, which goodwill is the property of the Company or its present
or future subsidiaries or controlled affiliates, as the case may be. Therefore,
Executive agrees as follows during the Term and for a twelve (12) month period
following the Date of Termination: (a) Executive shall not on behalf of herself,
or any other person or entity, solicit, take away, hire, employ or endeavor to
employ any of the employees of the Company or its present or future subsidiaries
or controlled affiliates and/or (b) Executive shall not influence or attempt to
influence vendors or business partners of the Company or any of its present or
future subsidiaries or controlled affiliates, either directly or indirectly, to
divert their business to any individual, partnership, firm, corporation or other
entity then in competition with the business of the Company or its present or
future subsidiaries or controlled affiliates.
7. NON-COMPETITION
Executive acknowledges and recognizes the highly competitive nature of the
business of the Company and of its present or future subsidiaries or controlled
affiliates and accordingly agrees as follows: During her employment and for a
twelve (12) month period commencing from the Date of Termination, Executive will
not, directly or indirectly, (a) engage in any business for Executive’s own
account that competes with the business of the Company or its present or future
subsidiaries or controlled affiliates (including, without limitation, businesses
which the Company or its present or future subsidiaries or controlled affiliates
has specific plans to conduct in the future and as to which Executive is aware
of such planning prior to the Date of Termination), (b) enter the employ of, or
render any services to, any person engaged in any business that competes with
the business of the Company or its present or future subsidiaries or controlled
affiliates, (c) acquire a financial interest in any person engaged in any
business that competes with the business of the Company or its present or future
subsidiaries or controlled affiliates, directly or indirectly, as an

 

7



--------------------------------------------------------------------------------



 



individual, partner, stockholder, officer, director, principal, agent, trustee
or consultant, or (d) interfere with business relationships (whether formed
before or after the date of this Agreement) between the Company or its present
or future subsidiaries or controlled affiliates, on the one hand, or any of its
customers, suppliers, partners, members or investors of the Company or its
present or future subsidiaries or controlled affiliates, on the other hand.
Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly, own, solely as an investment, securities of any person
engaged in the business of the Company or its present or future subsidiaries or
controlled affiliates which are publicly traded on a national or regional stock
exchange or on an over-the-counter market if Executive (i) is not a controlling
person of, or a member of a group which controls, such person and (ii) does not,
directly or indirectly, own one percent (1%) or more of any class of securities
of such person.
8. CONFIDENTIALITY/TRADE SECRETS
Executive specifically agrees that Executive will not at any time, whether
during or subsequent to the Term, in any fashion, form or manner, except in
furtherance of Executive’s duties at the Company or with the specific written
consent of CBS or Crumbs, as applicable, either directly or indirectly use,
divulge, disclose or communicate to any person in any manner whatsoever, any
confidential information or trade secrets of any kind, nature or description
concerning any matters affecting or relating to the business of the Company or
its present or future subsidiaries or controlled affiliates (the “Proprietary
Information”), including (a) all information, design or software programs
(including object codes and source codes), techniques, drawings, plans,
experimental and research work, inventions, patterns, processes and know-how,
whether or not patentable, and whether or not at a commercial stage related to
the Company or its present or future subsidiaries or controlled affiliates,
(b) buying habits or practices of any of its customers or vendors, (c) the
Company’s, or that of its present or future subsidiaries or controlled
affiliates, marketing methods, sales activities, promotion, credit and financial
data and related information, (d) the Company’s, or that of its present or
future subsidiaries or controlled affiliates, costs or sources of materials,
(e) the prices it obtains or has obtained or at which it sells or has sold its
products or services, (f) lists or other written records used in the Company’s,
or that of its present or future subsidiaries or controlled affiliates,
business, (g) compensation paid to employees and other terms of employment, or
(h) any other confidential information of, about or concerning the business of
the Company, or its present or future subsidiaries or controlled affiliates, its
manner of operation, or other confidential data of any kind, nature, or
description (excluding any information that is or becomes publicly known or
available for use through no fault of Executive or as directed by court order).
The Parties hereto stipulate that as between them, Proprietary Information
constitutes trade secrets that derive independent economic value, actual or
potential, from not being generally known to the public or to other persons who
can obtain economic value or cause economic harm to the Company or its present
or future subsidiaries or controlled affiliates from its disclosure or use and
that Proprietary Information is the subject of efforts which are reasonable
under the circumstances to maintain its secrecy and of which this Section 8 is
an example, and that any breach of this Section 8 shall be a material breach of
this Agreement. All Proprietary Information shall be and remain the Company’s
sole property or that of its present or future subsidiaries or controlled
affiliates, as the case may be.

 

8



--------------------------------------------------------------------------------



 



9. INJUNCTIVE RELIEF
Executive acknowledges that any violation of any provision of Sections 6 through
8 hereof by Executive will cause irreparable damage to the Company or its
present or future subsidiaries or controlled affiliates, that such damages will
be incapable of precise measurement and that, as a result, the Company or its
present or future subsidiaries or controlled affiliates will not have an
adequate remedy at law to redress the harm which such violations will cause.
Therefore, in the event of any violation or threatened violation of any
provision of Sections 6 through 8 by Executive, in addition to any other rights
at law or in equity, Executive agrees that the Company or its present or future
subsidiaries or controlled affiliates will be entitled to seek injunctive relief
including, but not limited to, temporary and/or permanent restraining orders to
restrain any violation or threatened violation of such Sections by Executive.
10. BLUE PENCIL
It is the desire and intent of the Parties that the provisions of Section 6
through 8 hereof shall be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, if any portion of Sections 6 through 8 shall be adjudicated
to be invalid or unenforceable, such provision shall be deemed amended either to
conform to such restrictions as the court or arbitrator may allow, or to delete
therefrom or reform the portion thus adjudicated to be invalid and
unenforceable, such deletion or reformation to apply only with respect to the
operation of such Section in the particular jurisdiction in which such
adjudication is made. It is expressly agreed that any court or arbitrator shall
have the authority to modify any provision of Sections 6 through 8 if necessary
to render it enforceable, in such manner as to preserve as much as possible the
Parties’ original intentions, as expressed therein, with respect to the scope
thereof.
11. COMPANY’S AND EXECUTIVE’S DUTIES ON TERMINATION
In the event of termination of Executive’s employment pursuant to Section 5,
Executive agrees to deliver promptly to CBS all Proprietary Information which is
or has been in Executive’s possession or under Executive’s control. Upon
termination of Executive’s employment by the Company for any reason whatsoever
and at any earlier time the Company so requests, Executive will deliver to the
custody of the person designated by the Chief Executive Officer of CBS and
Crumbs all originals and copies of such documents and other property of the
Company in Executive’s possession, under Executive’s control or to which
Executive may have access.
12. NON-DISPARAGEMENT
During the Term, for any reason, neither Executive nor her agents, on the one
hand, nor the Company, or its senior executives or the Board, on the other hand,
shall directly or indirectly issue or communicate any public statement, or
statement likely to become public, that maligns, denigrates or disparages the
other (including, in the case of communications by Executive or her agents, any
of the Company’s officers, directors or employees). The foregoing shall not be
violated by truthful responses to legal process or governmental inquiry or by
private statements to any of the Company’s officers, directors or employees;
provided, that, in the case of Executive, such statements are made in the course
of carrying out her duties pursuant to this Agreement.

 

9



--------------------------------------------------------------------------------



 



13. INDEMNIFICATION
Except in the case of Executive’s bad faith or willful misconduct or for
proceedings arising from or related to an Excluded Event, the Company shall
indemnify, defend and hold Executive harmless from and against any and all
causes of action, claims, demands, liabilities, damages, costs and expenses of
any nature whatsoever directly or indirectly arising out of or related to
Executive’s discharging Executive’s duties hereunder on behalf of the Company
and/or its respective subsidiaries and affiliates (except for those arising
under or relating to this Agreement) to the fullest extent permitted by law.
14. REPRESENTATIONS AND WARRANTIES
14.1 Executive hereby represents and warrants to the Company, and Executive
acknowledges, that the Company has relied on such representations and warranties
in employing Executive and entering into this Agreement, as follows:
(a) Executive has the legal capacity and right to execute and deliver this
Agreement and to perform her obligations contemplated hereby, and this Agreement
has been duly executed by Executive;
(b) the execution, delivery and performance of this Agreement by Executive does
not and will not, with or without notice or the passage of time, conflict with,
breach, violate or cause a default under any agreement, contract or instrument
to which Executive is a party or any judgment, order or decree to which
Executive is subject;
(c) Executive is not a party to or bound by any employment agreement, consulting
agreement, non-compete agreement, fee for services agreement, confidentiality
agreement or similar agreement with any other person;
(d) upon the execution and delivery of this Agreement by the Company and
Executive, this Agreement will be a legal, valid and binding obligation of
Executive, enforceable in accordance with its terms;
(e) Executive understands that the Company will rely upon the accuracy and truth
of the representations and warranties of Executive set forth herein and
Executive consents to such reliance.
14.2 The Company hereby represents and warrants to Executive, and the Company
acknowledges that Executive has relied on such representations and warranties in
entering into this Agreement, as follows:
(a) the Company has all requisite power and authority to execute and deliver
this Agreement and to perform its obligations hereunder, and this Agreement has
been duly executed by the Company;
(b) the execution, delivery and performance of this Agreement by the Company
does not and will not, with or without notice or the passage of time, conflict
with, breach, violate or cause a default under any agreement, contract or
instrument to which the Company is a party or any judgment, order or decree to
which the Company is subject;
(c) upon the execution and delivery of this Agreement by the Company and
Executive, this Agreement will be a legal, valid and binding obligation of the
Company, enforceable in accordance with its terms; and

 

10



--------------------------------------------------------------------------------



 



(d) the Company understands that Executive will rely upon the accuracy and truth
of the representations and warranties of the Company set forth herein and the
Company consents to such reliance.
15. INTERPRETATION
Any action, suit, proceeding, claim, dispute or controversy concerning this
Agreement or the subject matter thereof shall be brought in the courts of the
State of New York, in New York County, or in the federal courts of the United
States within the State and County of New York, to the exclusive jurisdiction of
which courts the parties hereto hereby agree. Any service of process in any such
action, suit, proceeding, claim, dispute or controversy shall be by delivering
the same or by mailing the same (by referred or certified mail, return receipt
requested) to the relevant addresses set forth in Section 16.2 or to such other
addresses as may have been designated in writing.
16. GENERAL PROVISIONS
16.1 Assignment, Binding Effect. Neither the Company nor Executive may assign,
delegate or otherwise transfer this Agreement or any of their respective rights
or obligations hereunder without the prior written consent of the other party,
except that the Company may assign this Agreement to its successors (including
any purchaser of its assets), and affiliates, parent or subsidiary corporations.
This Agreement shall be binding upon and inure to the benefit of any permitted
successors or assigns of the Parties and the heirs, executors, administrators
and/or personal representatives of Executive.
16.2 Notices.
(a) All notices, requests, demands or other communications that are required or
may be given under this Agreement shall be in writing and shall be given by
personal delivery, by certified or registered United States mail (postage
prepaid, return receipt requested), by a nationally recognized overnight
delivery service for next day delivery, as follows (or to such other address as
any party may give in a notice given in accordance with the provisions hereof):
If to the Company,
Crumbs Bake Shop, Inc.
c/o Crumbs Holdings LLC
110 West 40th Street
Suite 2100
New York, New York 10018
With a copy to:
Douglas S. Ellenoff, Esq.
Ellenoff Grossman & Schole LLP
150 East 42nd Street
New York, NY 10017

 

11



--------------------------------------------------------------------------------



 



If to Executive,
Mia Bauer
c/o Crumbs Holdings LLC
110 West 40th Street
Suite 2100
New York, New York 10018
With a copy to:
David Hryck, Esq.
DLA Piper LLP
1251 Avenue of the Americas
New York, New York 10020
(b) All notices, requests or other communications will be effective and deemed
given only as follows: (i) if given by personal delivery, upon such personal
delivery, (ii) if sent by certified or registered mail, on the fifth business
day after being deposited in the United States mail, (iii) if sent for next day
delivery by overnight delivery service, on the date of delivery as confirmed by
written confirmation of delivery, except that if such confirmation is received
after 5:00 p.m. (in the recipient’s time zone) on a business day, or is received
on a day that is not a business day, then such notice, request or communication
will not be deemed effective or given until the next succeeding business day.
Notices, requests and other communications sent in any other manner, including
by electronic mail, will not be effective.
16.3 Governing Law. This Agreement is governed by, and is to be construed and
enforced in accordance with, the laws of New York without regard to principles
of conflicts of laws.
16.4 Amendment. No provisions of this Agreement may be amended, modified or
waived unless such amendment or modification is agreed to in writing signed by
Executive and by a duly authorized officer selected at such time by the Board,
and such waiver is set forth in writing and signed by the party to be charged.
16.5 Entire Agreement. This Agreement sets forth the entire agreement of the
Parties hereto in respect of the subject matter contained herein and shall
supersede all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of such
subject matter. Any prior agreement of the parties hereto in respect of the
subject matter contained herein is hereby terminated and canceled as of the date
hereof.
16.6 Withholding. All payments hereunder shall be subject to any required
withholding of federal, state and local taxes pursuant to any applicable law or
regulation.
16.7 Severability. The paragraphs and provisions of this Agreement are
severable. If any paragraph or provision is found to be unenforceable, the
remaining paragraphs and provisions will remain in full force and effect.

 

12



--------------------------------------------------------------------------------



 



16.8 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument.
16.9 Section 409A. Notwithstanding anything herein to the contrary, this
Agreement is intended to be interpreted and applied so that the payment of the
benefits set forth herein either shall be exempt from the requirements of
Section 409A of the Code, or shall comply with the requirements of such
provision. Furthermore, the Company and its respective officers, directors,
employees or agents make no guarantee that this Agreement complies with, or is
exempt from, the provisions of Section 409A of the Code and none of the
foregoing shall have any liability for the failure of this Agreement to comply
with, or be exempt from, the provisions of Code Section 409A. The parties hereto
agree to make such amendments from time to time to the terms and conditions of
this Agreement as are necessary to ensure that this Agreement complies with the
terms of and in a manner permitted by Section 409A of the Code and any
regulation or other official guidance promulgated thereunder. Each payment due
hereunder shall be treated as a separate payment under Section 409A of the Code.
To the extent required by Code Section 409A, “termination of employment” (or any
similar terms) shall mean “separation from service” (as defined in Treasury
Regulations Section 1.409A-l(h) and the default presumptions thereof). With
regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Code Section 409A, (i) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, and (iii) such payments shall be made on or
before the last day of Executive’s taxable year following the taxable year in
which the expense was incurred.
(signature page follows)

 

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement effective as
of the date first written above.

            CRUMBS BAKE SHOP, INC.
      By:   /s/ John D. Ireland         Name:   John D. Ireland        Title:  
CFO        CRUMBS HOLDINGS LLC
      By:   /s/ John D. Ireland         Name:   John D. Ireland        Title:  
CFO            /s/ Mia Bauer       MIA BAUER   

[Signature Page to Employment Agreement]

 

 